          Case 3:16-cr-00254-MEM Document 65 Filed 05/18/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                    : NO. 3:16-CR-254
                                            :
              v.                            : (JUDGE MANNION)
                                            :
DAVID D. KLEPADLO, and                      : Filed Electronically
DAVID D. KLEPADLO &                         :
ASSOCIATES, INC.                            :
         Defendants                         :

                                     ORDER

         AND NOW, this 18th day of May, 2020, upon consideration of the

joint motion for continuance of the sentencing hearing, the Court hereby

finds     that     for   reasons   stated    in   the   motion,   a   continuance

outweighs the best interests of the public and the defendant in a speedy

trial.    Accordingly it is hereby ordered as follows:

     1.      The sentencing in this matter is hereby continued and will be

     rescheduled to take place on Wednesday, July 1, 2020; at 1:30 p.m.;
       Case 3:16-cr-00254-MEM Document 65 Filed 05/18/20 Page 2 of 2




     2.    The period of time from the signing of this Order to the

rescheduled date of the sentencing shall be excluded under the Speedy

Trial Act, Title 18, United States Code, Section 3161(h)(7).



                            s/ Malachy E. Mannion
                            MALACHY E. MANNION
                            UNITED STATES DISTRICT JUDGE
